Order unanimously affirmed without costs. Memorandum: Special Term did not abuse its discretion in granting plaintiffs motion to serve a second amended and supplemental bill of particulars, even though plaintiff had filed the note of issue and certificate of readiness nearly two months earlier, because plaintiff demonstrated that special circumstances existed which supported the grant of this relief (see, CPLR 3025 [b]; cf., Stanovick v Donner-Hanna Coke Corp., 116 AD2d 1000; Gray v Crouse-Irving Mem. Hosp., 107 AD2d 1038; Gardner v Fyr-Fyter Co., 55 AD2d 816). Moreover, on this record, defendants have not shown that they have been "hindered in the preparation of [their] case or [have] been prevented from taking some measure in support of [their] position” (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23, rearg denied 55 NY2d 801; see, also, Rutz v Kellum, 144 NY2d 1017, 1018). (Appeal from order of Supreme Court, Onondaga County, Hayes, J. — amended bill of particulars.) Present — Dillon, P. J., Callahan, Boomer, Lawton and Davis, JJ.